Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 1 of 18 PAGEID #: 10




                      Exhibit A
        Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 2 of 18 PAGEID #: 11

                                                                                                 USOO8424752B2


(12) United States Patent                                                    (10) Patent No.:                       US 8.424,752 B2
            Rothschild                                                       (45) Date of Patent:                            *Apr. 23, 2013
(54) SYSTEMAND METHOD FOR PRESENTING                                      (56)                        References Cited
            INFORMATION ABOUT AN OBJECT ON A
            PORTABLE ELECTRONIC DEVICE                                                     U.S. PATENT DOCUMENTS
                                                                               7.992,773 B1* 8/2011 Rothschild .................... 235,375
(76) Inventor: Leigh M Rothschild, Sunny Isles Beach,                      2007/0216226 A1* 9, 2007 Matsumoto et al.            ... 307/10.1
                      FL (US)                                              2007,0291534 A1* 12/2007 Maatta ...................      365,174
                                                                           2008/02013 10 A1* 8/2008 Fitzpatricket al. ...                       TO7/4
    c           -r                                                         2009/0099961 A1*           4/2009 Ogilvy ............................ 705/39
(       )   Notice:   Subject tO any disclaimer, the term of this          2010/028O896 A1 ck         11, 2010   Postrel   ..............   TO5/1429
                      patent is extended or adjusted under 35              2010/0280960 A1* 1 1/2010 Ziotopoulos et al. ........... 705/8O
                      U.S.C. 154(b) by 0 days.
                                                                          * cited by examiner
                      This patent is Subject to a terminal dis
                      claimer.                                            Primary Examiner — Allyson Trail
                                                                          (74) Attorney, Agent, or Firm — Atanu Das
(21) Appl. No.: 13/170,810
                                                                          (57)                          ABSTRACT
(22) Filed:           Jun. 28, 2011                                       Systems and methods are provided for enabling a portable
(65)                     Prior Publication Data                           st the objects
                                                                          when        s tOsymbology,
                                                                                                 S. informats          alis tdetected.
                                                                                                          e.g., a barcode,
            US 2012/O199645A1         Aug. 9, 2012                        According to one embodiment a method is providing in which
                                                                          symbology associated with an object is detected and decoded
                                                                          to obtain a decode string. The decode string is sent to one or
             Related U.S. Application Data                                more visual detection applications for processing, wherein
                                                                          the one or more visual detection applications reside on the
(63) Continuation of application No. 12/882,616, filed on                 portable electronic device, and receiving a first amount of
     Sep. 15, 2010, now Pat. No. 7,992,773.                               information about the object from the one or more visual
                                                                          detection applications. The method also includes sending the
(51) Int. Cl.                                                             decode string to a remote server for processing and receiving
     G06F I7/00                   (2006.01)                               a second amount of information about the object from the
(52) U.S. Cl.                                                             remote server. The first amount of information is combined
     USPC ............ 235/375; 235/379; 705/14.1: 705/39;                with the second amount of information to obtain cumulative
                                                         7.05780          information which is displayed on the portable electronic
(58) Field of Classification Search .................. 235/379;           device.
                                            705/80, 14.1, 39
     See application file for complete search history.                                     28 Claims, 8 Drawing Sheets



                                        SENDETECto SYMBOLOGY
                                         TO PRE-SELECTED WISUAL
                                         DETECTIONAPPLICATION(S)
                                            FORECONG AND            -
                                          INFORMATION RETREWAL



                                           RCEIVE AND STORE         146
                                         INFORMATION FROMVISUAL L/
                                         DETECTIONAPPLICATIONS)
                                         148 -
                                          SNdoCoco StriNG                     COMBINE INFORMATION
                                           TO REMOTESERVER                   FROM WISUALDETECTION
                                                                                 APPLICATION(S) AND
                                                                                   RMOTE SERVER
                                          RECEIVE INFORMATION
                                         FroMTHE REMOTESERVEr
                                                                                 DISPLAYINFORMATION
                                         150

                                                                               ENABLESTORAGE OF
                                                                             INFORMATION IF DESRED


                                                                            RUNPURCHASEAPPLICATION
                                                                                 TOENABLE PURCHASE
                                                                             OF OBJECT(s) IF DESIred
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 3 of 18 PAGEID #: 12


U.S. Patent          Apr. 23, 2013          Sheet 1 of 8            US 8.424,752 B2




                           22          Communication NetWOrk            ---

                           -/



               Mobile Terminal                                  /
              Communications           --                   /
                   Tower         24                         /
                                  \                     /
                                              u
                                 WiFi TOWer
                                                                    M
                                                                        N--
                                                                              1O




                                                   28
        /            Z                III
    16 -/                                   Y-30




                                      FIG. 1
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 4 of 18 PAGEID #: 13


U.S. Patent         Apr. 23, 2013     Sheet 2 of 8              US 8.424,752 B2

                ANT
                                        56                46



      40                                                         16




                                                          42




        50                                            48




                                                               FIG. 2A



                                                     16




                                                 FIG. 2B
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 5 of 18 PAGEID #: 14


U.S. Patent          Apr. 23, 2013     Sheet 3 of 8          US 8.424,752 B2




           DISPLAY                                       CAPTURE
           MODULE                                        MODULE




            INPUT                                        SCANNING
           MODULE                                         MODULE




                                                       OTHER VISUAL
          STORAGE
                                                        DETECTION
          MODULE
                                                         MODULES




       TRANSMISSION                                   COMMUNICATION
          MODULE                                         MODULE




         COMPUTER                                      SYMBOLOGY
        PROCESSING                                     MANAGEMENT
          MODULE                                         MODULE




                                                        ENCRYPTION
                                                          MODULE




                                     FIG. 3
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 6 of 18 PAGEID #: 15


U.S. Patent         Apr. 23, 2013     Sheet 4 of 8           US 8.424,752 B2




        COMPUTER
                                                       ENCRYPTION
       PROCESSING
                                                         MODULE
         MODULE



                                                       DATABASE
         STORAGE
                                                      MANAGEMENT
         MODULE
                                                        MODULE



                                                         OBJECT
      TRANSMISSION
                                                       IDENTIFYING
         MODULE
                                                         MODULE



                                                      INFORMATION
     COMMUNICATION
                                                       RETREVING
        MODULE                                          MODULE




                                FIG. 4
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 7 of 18 PAGEID #: 16


U.S. Patent         Apr. 23, 2013     Sheet 5 of 8           US 8.424,752 B2




                                SYMBOLOGY
                                MANAGEMENT
                                  MODULE




            MAGE                                       OTHER VISUAL
          CAPTURE               ASNS                     DETECTION
        APPLICATION                                    APPLICATIONS




                 RECEIVE DECODESTRING
                    FROMA PORTABLE
                   ELECTRONIC DEVICE




                 IDENTIFY THE OBJECT(S)
                   ASSOCATED WITH THE
                     DECODE STRING




                  RETRIEVE INFORMATION
                     ABOUT OBJECT(S)


                    SEND INFORMATION
                     TO THE PORTABLE
                    ELECTRONIC DEVICE
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 8 of 18 PAGEID #: 17


U.S. Patent            Apr. 23, 2013       Sheet 6 of 8              US 8.424,752 B2

                 130        ALLOW USER TO SELECT
                                  PREFERENCES

                132
                 \           RUN VISUAL DETECTION
                   S. SYSTEMS IN BACKGROUND



                                   TRIGGER
                            FROM VISUAL DETECTION
                             SYSTEMINITIATED BY
                                    USERT




                                  DECODABLE
                               SYMBOLOGY AUTO.
                                       DETECTED?



                            ALERT USER THAT IMAGE
                             CONTAINS SYMBOLOGY



                                  DOES USER
                            WISH THAT SYMBOLOGY
                                 IS DECODED 2               No (A)
                                                          142

                                ISUAL DETECTIO
    (B)           YES          APPLICATION BEEN
                                PRE-SELECTED2
                                                                NO       (C)

                                   FIG. 7A
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 9 of 18 PAGEID #: 18


U.S. Patent         Apr. 23, 2013     Sheet 7 of 8             US 8.424,752 B2




   SEND DETECTED SYMBOLOGY
    TO PRE-SELECTED VISUAL
     DETECTION APPLICATION(S)
        FOR DECODING AND
      INFORMATION RETRIEVAL



        RECEIVE AND STORE
     INFORMATION FROM VISUAL
     DETECTION APPLICATION(S)
     148
       SEND DECODE STRING                        COMBINE INFORMATION
        TO REMOTE SERVER                        FROM VISUAL DETECTION
                                                     APPLICATION(S) AND
                                                      REMOTE SERVER
       RECEIVE INFORMATION
     FROM THE REMOTE SERVER                  154 -
            /                                    DISPLAY INFORMATION
      150

                                                  ENABLE STORAGE OF
                                                INFORMATION IF DESIRED


                                              RUN PURCHASE APPLICATION
                                                TO ENABLE PURCHASE
                                                OF OBJECT(S) IF DESIRED


                                                            END

        FIG. 7B
Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 10 of 18 PAGEID #: 19


U.S. Patent         Apr. 23, 2013    Sheet 8 of 8            US 8.424,752 B2




         DECODE SYMBOLOGY
            TO DETERMINE
         CATEGORY OF OBJECT



       DETERMINE APPROPRIATE
          VISUAL DETECTION
       APPLICATION(S) BASED ON
         CATEGORY OF OBJECT




                                                    ENABLE USER TO
            WERE MULTIPLE
                                                    SELECT ONE OR
       APPLICATIONS DEEMED TO
                                                     MORE OF THE
           BEAPPROPRIATEP
                                                     APPLICATIONS




       SEND DECODE STRING TO                       SEND DECODE
    APPROPRIATE APPLICATION FOR                 STRING TO SELECTED
       INFORMATION RETRIEVAL                    APPLICATION(S) FOR
                                                     INFORMATION
                                                      RETRIEVAL




                                         FIG. 7C
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 11 of 18 PAGEID #: 20


                                                     US 8,424,752 B2
                              1.                                                                      2
    SYSTEMAND METHOD FOR PRESENTING                                    detecting symbology, e.g., a barcode, associated with the
    INFORMATION ABOUT AN OBJECT ON A                                   object. Among various implementations, one embodiment of
       PORTABLE ELECTRONIC DEVICE                                      a method is provided in which symbology associated with an
                                                                       object is detected and the symbology is decoded to obtain a
             CROSS-REFERENCE TO RELATED                                decode string. The method includes sending the decode string
                    APPLICATIONS                                       to one or more visual detection applications for processing,
                                                                       where the one or more visual detection applications reside on
   The present application claims priority under the laws and          the portable electronic device, and receiving a first amount of
rules of the United States, including 35 USC S120, to U.S.             information about the object from the one or more visual
patent application Ser. No. 12/882,616 filed on Sep.15, 2010.     10   detection applications. The method also includes sending the
The contents of U.S. patent application Ser. No. 12/882,616            decode string to a remote server for processing and receiving
are herein incorporated by reference.                                  a second amount of information about the object from the
                                                                       remote server. The first amount of information is combined
                      BACKGROUND                                       with the second amount of information to obtain cumulative
                                                                  15   information and the cumulative information is displayed on a
  1. Field                                                             display device associated with the portable electronic device.
   The present disclosure relates generally to portable elec
tronic devices, and more particularly, to systems and methods                  BRIEF DESCRIPTION OF THE DRAWINGS
for enabling portable electronic devices to present informa
tion about a selected object.                                             The above and other aspects, features, and advantages of
   2. Description of the Related Art                                   the present disclosure will become more apparent in light of
   It is increasingly common for individuals to own and carry          the following detailed description when taken in conjunction
portable electronic devices, such as mobile phones, personal           with the accompanying drawings in which:
digital assistants (PDAs), etc. Many of these devices are                 FIG. 1 is a diagram of a system enabling communication
capable of providing fully functional computer processing         25   among a number of components;
incorporating cellular communication and network datacom                  FIG. 2A is a front view of the portable electronic device
munication. Examples include various WindowsTM Pocket                  illustrated in FIG.1, according to various embodiments of the
PC devices, which have an operating system created by                  present disclosure;
Microsoft Corporation of Redmond, Wash. Other examples                    FIG. 2B is a rear view of the portable electronic device of
include various mobile phone devices, some of which have          30   FIG. 2A;
built-in cameras, Scanning devices, and other types of imag              FIG. 3 is a block diagram of various modules included in
ing devices. Still other portable digital devices include por          the portable electronic device illustrated in FIGS. 1, 2A, and
table media players from Creative Media of Singapore, Sam              2B, according to various embodiments of the present disclo
Sung of South Korea, Archos, Inc. of Irvine, Calif., and Apple         Sure;
Computers, Inc. of Cupertino, Calif. Additionally, Sony of        35      FIG. 4 is a block diagram of various modules included in
New York and Japan manufacture a portable game playing                 the server illustrated in FIG. 1, according to various embodi
device called the Sony PSPTM (PlayStation Portable).                   ments of the present disclosure;
   Increasingly, many of these portable electronic devices                FIG. 5 is a block diagram of various modules included in
include means of transmitting and receiving digital data. Vari         the symbology management module illustrated in FIG. 3,
ous communications technologies are frequently built into         40   according to various embodiments of the present disclosure;
these devices. Examples of portable communicating devices                 FIG. 6 is a flow diagram illustrating a method of a server for
include mobile phones which employ GSM, CDMA,                          retrieving information about an object;
W-CDMA, and FOMA technology, among other standards,                       FIGS. 7A through 7C collectively illustrate a flow diagram
to send and receive data in addition to handling Voice com             of a method of a portable electronic device for presenting
munications. Many of the portable media devices also include      45   information of an object, according to various embodiments
transmission capabilities including Wi-Fi (IEEE 802.11a, b, g,         of the present disclosure.
and X among others), BluetoothTM, infrared, etc. to allow the
user to transmit and receive digital data over relatively short                        DETAILED DESCRIPTION
distances. The Sony PSPTM device, for example, includes
Wi-Fi (i.e., IEEE 802.11b) to transmit and receive digital        50      Preferred embodiments of the present disclosure will be
data.                                                                  described hereinbelow with reference to the accompanying
   Many portable electronic devices are configured to contain          drawings. In the following description, well-known functions
various applications, which may be installed during manu               or constructions are not described in detail to avoid obscuring
facture and/or may be downloaded by the user. Examples of              the present disclosure in unnecessary detail.
these applications include e-commerce applications, word          55      Systems and methods are provided for enabling portable
processing, movie theater locating applications, games,                electronic devices to gather information about a selected
e-mail programs, GPS navigation software, medical informa              object and present the information on a display device. Using
tion, weatherapplications, etc. Examples of the portable elec          any applicable visual detection device (e.g., a camera, Scan
tronic devices that contain both applications and imaging              ner, or other device) on the portable electronic device, the user
systems include Apple Computer's IPhone, Google's Droid,          60   may select an object by scanning or capturing an image of
and various mobile devices from Motorola.                              symbology (e.g., barcodes) associated with the object. The
                                                                       object may be an article of commerce, product, service, or any
                        SUMMARY                                        item associated with various types of symbology.
                                                                          Many types of detection systems are available to enable a
   Systems and methods are provided for allowing a user to        65   user to select an object. One Such system may be an image
utilize a portable electronic device to retrieve information           capture device containing a charge couple device (CCD) or
about an object in response to the portable electronic device          camera, where the user may scan or take a picture of symbol
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 12 of 18 PAGEID #: 21


                                                      US 8,424,752 B2
                              3                                                                        4
ogy (e.g., a barcode) placed on or associated with an object.           each of which may be configured to transmit and/or receive
Portable devices (e.g., IPhone from Apple, Android from                 signals to the other elements of the communication system 10
HTC, etc.) may include decoding software to be used to                  via a communication network 26. For example, the portable
decode the scanned barcode symbology. In a further embodi               electronic device 16 may be configured to communicate with
ment, the object may contain Radio Frequency Identification        5    the server 12 via the communication network 26 to transfer
(RFID) tags used to identify the object to a reader device.             cellular voice signals, data signals, or other types of signals.
Furthermore, if the portable electronic device contains an                 The portable electronic device 16 and server 12 may be
image capture device (e.g., a camera) and character recogni             connected to the communication network 26 (e.g., the Inter
tion Software, the user may take a picture of the object and the        net) by any suitable means, such as, for example, hardwired
character recognition Software may be used to decode the           10   and/or wireless connections, such as dial-up, hardwired,
image and/or name of the object.                                        cable, DSL, satellite, cellular, PCS, wireless transmission
   When symbology has been detected according to the                    (e.g., 802.11a/b/g), etc. It is to be appreciated that the com
embodiments of the present disclosure, the portable elec                munication network 26 may be a local area network (LAN),
tronic devices are configured to send the symbology informa             wide area network (WAN), the Internet, or any other type of
tion to the appropriate applications residing on the portable      15   network that couples a plurality of computers to enable vari
electronic device. These applications are instructed to decode          ous modes of communication via network messages. Further
the symbology, if not already decoded by other applications             more, the server 12 may communicate using various proto
on the portable electronic device. The decode string repre              cols, such as Transmission Control Protocol/Internet Protocol
senting the decoded symbology may be used to determine the              (TCP/IP), File Transfer Protocol (FTP), Hypertext Transfer
object associated with the symbology and then gather infor              Protocol (HTTP), etc. and secure protocols such as Internet
mation about that object. Furthermore, the decode string is             Protocol Security Protocol (IPSec), Point-to-Point Tunneling
sent to a server that is configured to decode symbology (if             Protocol (PPTP), Secure Sockets Layer (SSL) Protocol, etc.
necessary), identify one or more objects associated with the            The server 12 may access the storage medium 14, which is
symbology, retrieve information about the one or more                   configured to store a database containing information about a
objects, and send the information to the portable electronic       25   number of objects, such as tables identifying objects by their
device. The portable electronic device may then combine the             respective decoded symbology, information about the speci
information from the different sources and display the infor            fications, cost, features, and other details about the objects,
mation to the user.                                                     and other information and data.
   Some applications that may be downloaded to portable                    According to some embodiments, the objects of interest
electronic devices include symbology scanning and/or               30   may refer to products and/or services sold at various stores.
decoding programs. Examples of applications that allow                  As will be appreciated from the description below, a unique
scanning include Neomedia's Neo Reader, Microsoft's Smart               identification code is associated with each product and/or
Tags, Android's ShopSavvy, Red Laser, ScanBuy, etc. How                 service and may take many forms, such as a barcode number,
ever, when a user wishes to scan an object, the user must then          a UPC number, an alphanumeric number assigned to the
select an application on the portable electronic device that is    35   product, a name of the article (e.g., “Batman Begins DVD'),
capable of accomplishing the desired functions. Since a user            etc. The identification codes may be attached to or printed on
may have dozens of applications loaded on his or her portable           the products or in some other way associated with the prod
electronic device, it may be difficult to select the appropriate        ucts. According to other embodiments, the products or items
application for executing the scanning functions. The present           may refer to any type of object for which the user wishes to
disclosure provides for the automatic selection of scanning        40   receive information, identifiable by a unique identification
application upon recognition of applicable symbology. The               code.
embodiments of the present disclosure also allows for the                  The user may utilize the portable electronic device 16 to
selection of the best application or applications for scanning          obtain a visual representation of an object 28 or portion of the
a particular symbology when multiple Scanning applications              object 28. For example, if the object 28 includes a barcode 30,
reside on the device. In some embodiments, the symbology           45   the portable electronic device 16 may be configured to scan
managing application may be configured to recognize decod               the barcode 30 and decode the barcode to acquire an identi
able symbology when the user is using the portable electronic           fication code of the object. In some embodiments, the por
device for a simple image capture process. In this sense, the           table electronic device 16 may be configured to capture an
device may allow the user to select whether or not the sym              image of the barcode 30 and decode the barcode to acquire the
bology is to be decoded.                                           50   associated identification code of the object. Using standard
   According to various embodiments of the present disclo               and existing computer processing power and Software solu
Sure, various portable devices already owned by many cus                tions such as Attrasoft Image recognition software, or optical
tomers can be enhanced with Software applications to enable             character recognition software (OCR software such as
information retrieval procedures as described in the present            OmniPage or ReadIris), the image or name of the object may
disclosure. The portable electronic device may use any Suit        55   be decoded to determine the identity of the object.
able communications protocols including but not limited to                 In another embodiment, the user may enter an identifica
WiFi (a, b, c d n, x), cellular communications such as GSM,             tion code of the object or the name of the object via a user
CDMA, FOMA, etc., infrared communications, cabled com                   interface, if the portable electronic device 16 contains a user
munications, Bluetooth communications, satellite communi                interface allowing user keyboard input. In some implemen
cations, etc.                                                      60   tations, the user may speak the name of the product into the
   FIG. 1 is a diagram illustrating an embodiment of a com              portable electronic device 16 using a microphone and the
munication system 10 in accordance with various implemen                audio signals may in turn be processed into digital form via
tations of the present disclosure. The communication system             speech recognition Software.
10 in this embodiment includes a server 12, a storage medium               In a further embodiment, some objects may contain Radio
14, a portable electronic device 16, one or more satellites 18,    65   Frequency Identification (RFID) tags. The portable digital
one or more satellite dishes 20, one or more mobile terminal            device 16 may contain an RFID reader to resolve the identity
communications towers 22, one or more Wi-Fi towers 24,                  of the product. In another embodiment, the name or identifi
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 13 of 18 PAGEID #: 22


                                                       US 8,424,752 B2
                                5                                                                        6
cation code of an object may be broadcast via the Wi-Fi tower             electronic device 16 may include a microphone 54 for acquir
24 over a predetermined range. Furthermore, the name or                   ing audio from the user of the device to input data. In some
identification code of an object may be broadcast from                    embodiments, the portable electronic device 16 may include
another portable electronic device (e.g., a gaming device,                a scanning device 56. An image capture device 58 may be
mobile phone, etc.). Here, a user may approach the other             5    located on a back side of the portable electronic device 16 as
portable electronic device having an application stored in                shown in FIG. 2B.
memory or currently being used. The other portable elec                     Referring to FIG. 3, various components of the portable
tronic device may be configured to automatically broadcast                electronic device 16 of FIG. 2 are described. In FIG. 3, the
the identification code of the object (i.e., application) or the          portable electronic device 16 contains a bus 60 that intercon
user of the other portable electronic device may initiate a          10   nects a display module 62 (related to the display device 42),
transfer of the identification code, e.g., via an infrared port or        an input module 64 (related to input means 48), a storage
other wireless port, to the first user.                                   module 66 (related to memory port 52), a transmission mod
   The portable electronic device 16 may use the resources                ule 68, a computer processing module 70, a capture module
with the device itself to obtain information about the identity           72 (related to image capture device58), a scanning module 74
of the object and other details of the object. Also, once the        15   (related to scanning device 56), other visual detection mod
product is identified, the portable electronic device 16 may              ules 76, a communication module 78, a symbology manage
use communications protocols including but not limited to                 ment module 80, and an encryption module 82.
Wi-Fi (a, b, c d n, X), mobile phone communications such as                  The computer processing module 70 (e.g., a microproces
GSM, CDMA, FOMA, etc., infrared communications,                           sor) may use computer Software instructions and conven
cabled communications, Bluetooth communications, satellite                tional computer processing power to interact and organize the
communications, to transmit the identification code to the                traffic flow between the various other modules. It is to be
server 12 on the global computer network (GCN), e.g., the                 understood that the present disclosure may be implemented in
Internet. It is to be appreciated that the portable electronic            various forms of hardware, Software, firmware, special pur
device 16 may use any one or a combination of protocols to                pose processors, or a combination thereof. The bus 60 couples
transmit the identification code to the server 12. For example,      25   the various components shown in FIG.3 and may be any of
the portable electronic device 16 may employ a telecommu                  several types of bus structures (e.g., a memory bus, memory
nication protocol to transmit the identification code via the             controller, a peripheral bus, a local bus, etc.) using any of a
communication module 26. In another embodiment, the por                   variety of bus architectures. The portable electronic device 16
table electronic device 16 may communicate to the server 12               also includes an operating system and micro instruction code
via the same Wi-Fi tower 24 that broadcasts a list of objects        30   preferably residing in read only memory (ROM) of the stor
for which information is available, e.g., a hot spot in a retail          age module 66. The various processes and functions
location.                                                                 described herein may either be part of the micro instruction
  The server 12 may be maintained by a vendor associated                  code or part of an application program (or a combination
with the object. For example, in the case of seeking informa              thereof) which is executed via the operating system. Exem
tion about a Warner BrothersTM DVD movie, the server 12              35   plary operating systems include but are not limited to Sym
may be a Warner Brothers server connected to a Warner                     bianOS, Windows Mobile/Windows CE, Palm OS, Linux,
Brothers website. However, the server 12 may also be a ven                Blackberry OS, BREW, etc., which have been developed for
dor not associated or even competing with the object. For                 mobile computing applications and can handle both data
example, if the product is a Warner BrothersTM DVD movie,                 computing and communication applications, e.g., Voice com
the server 12 may be an e-commerce site such as Amazon               40   munications.
.com that offers DVD movies from many companies includ                      It is to be further understood that because some of the
ing Warner Brothers.                                                      constituent device components and method steps depicted in
   FIG. 2A shows an embodiment of the portable electronic                 the accompanying figures may be implemented in Software,
device 16 shown in FIG.1. According to various implemen                   the actual connections between the device components (or the
tations, the portable electronic device 16 may be configured         45   process steps) may differ depending upon the manner in
to transmit and receive wireless communication signals. As                which the present disclosure is programmed. Given the teach
illustrated in this embodiment, the portable electronic device            ings of the present disclosure provided herein, one of ordinary
16 includes various electrical components disposed within a               skill in the related art will be able to contemplate these and
generally rectangular housing 40. A display device 42 is                  similar implementations or configurations of the present dis
provided for displaying text, images, video, and other visual        50   closure.
content, such as movies, animation, etc. A speaker 44 is                     The computer processing module 70 may further include,
provided for producing audio (e.g., voice, music, Soundtracks             in addition to a microprocessor, a digital signal processor
associated with a video, or other types of audio content). An             (DSP) for decoding stored audio, video and photo files to be
audio port 46 may be configured to receive a plug or connec               played on the portable electronic device 16. As is known in
tor from a headphone, speaker system, stereo system, etc., to        55   the art, the DSP may include several known decompression
stream the audio to an external device. It is to be appreciated           algorithms for decompressing Stored media content, e.g., a
that when the external device is connected to the audio port              MP3 file. The device 16 of the present disclosure is config
46, the speaker 44 may be disabled. Input means 48 may                    ured to Support various file types including but not limited to
include a plurality of buttons 50 for inputting data and navi             Microsoft Windows Media Video files (.wmv), Microsoft
gating through a plurality of menus. A touch screen overlaid         60   Photo Story files (.asf), Microsoft Windows Media Audio
upon the display device 42 may also be coupled to the input               files (.wma), MP3 audio files (mp3), JPEG image files (.jpg,
module for facilitating user input. The portable electronic               jpeg, jpe, jfif), MPEG movie files (.mpeg, mpg, .mpe, .ml V,
device 16 further includes a memory port 52 for storing a                 imp2v impeg2), Microsoft Recorded TV Show files (.dvr
plurality of content and a transmission system (not shown) for            ms), Microsoft Windows Video files (.avi) and Microsoft
transmitting/receiving data and/or content to another device,        65   Windows Audio files (wav).
e.g., a personal computer, a personal digital assistant (PDA),               The display module 62 is configured to display digital
a server residing on the Internet, etc. Optionally, the portable          information Such as video files, image files, text files, etc. The
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 14 of 18 PAGEID #: 23


                                                      US 8,424,752 B2
                               7                                                                    8
display module 62 (and any corresponding display devices)               antenna ANT is coupled to the transmission module 68 for
may be configured in any suitable form, including, for                  extending the wireless transmission range of the portable
example, Liquid Crystal Displays (LCD), Light emitting                  electronic device 16.
diode displays (LED), Cathode Ray Tube Displays (CRT) or                   The capture module 72 may be associated with the image
any other type of display currently existing or existing in the    5    capture device 58 to capture an image desired by the user in
future. The display module 62 may also include an audio                 digital form, e.g., an image of a product, a barcode, etc. The
output device, e.g., speaker 44, audio port 46, etc., allowing          capture module 72 may include an image sensor, an analog
the user to also hear audio output, e.g., audio associated with         to-digital (A/D) converter and a digital signal processor
a video, a MP3 file, etc.                                               (DSP). Referring to FIG.2B, when a user desires to capture an
   The input module 64 is configured to either receive user        10   image, a lens of the image capture device 56 may be aimed at
instructions via text input by the way of buttons 50, a standard        a Subject of the image and is used in conjunction with display
keyboard interface coupled to the portable electronic device            module 62 for positioning a subject of the image in lieu of a
16, or a character recognition capture device which translates          viewfinder. Light is allowed to enter through the lens and
                                                                        shine on the image sensor, e.g., a charge-coupled device
user text input into alphanumeric characters. Preferably, the      15   (CCD) or complimentary metal-oxide semiconductor
character recognition device may be a touch screen which                (CMOS). The capture module 72 may include millions of
overlays the display device 42 and text may be entered via a            photo-sensors, e.g., pixels, wherein each pixel absorbs the
pen-like Stylus. Such input devices are standard and currently          light and transforms the light into an electric charge propor
available on many electronic devices including portable digi            tional to the intensity of light. Each charge is transmitted to an
tal assistants (PDAs) and cellular telephones. Optionally,              A/D converter where the charge is converted into a digital
microphone 54 may be further coupled to the input module 64             value representing the color the pixel will be, e.g., represent
for capturing any audio information spoken by the user and              ing different intensities of red, green and blue. The digital
the input module 64 may further include an analog-to-digital            values are then passed to the digital signal processor which
(A/D) converter for converting the spoken audio information             enhances the image, compresses it and then stores it in a
into a digital format. Furthermore, the input module 64 may        25   digital file format in the storage module 66.
include a Voice recognition processor that translates the digi             In other embodiments, the portable electronic device 16
tal human Voice into alpha numeric characters for user input.           further includes a scanning module 74 for scanning symbol
The user may utilize the input module 64 to enter data, for             ogy (e.g., a barcode) on an object or product. The scanning
example, to request information about merchandise, initiate a           module 74 in conjunction with the scanning device 56 may
purchasing application, etc.                                       30   contain a light source, e.g., LED, and a photocell coupled to
   The storage module 66 includes internal storage memory               the computer processing module 70, or alternatively, includes
(e.g., random access memory (RAM)) or removable memory                  a separate decoder engine that decodes the data received by
(e.g., magnetic storage memory), optical storage memory                 the photocell before sending it to the computer processing
                                                                        module 70. Knowledge of the art reveals that many different
(e.g., various types of CD and DVD media), solid-state stor        35   types of scanners currently exist and the inventor realizes that
age memory (e.g., a CompactFlash card, a Memory Stick,                  the type of scanner would depend upon the type of symbology
SmartMedia card, MultiMediaCard (MMC), SD (Secure                       that is utilized for the particular objects. The symbology may
Digital) memory, etc.), or any other memory storage that                be in any form currently practiced in the art including bar
exists currently or will exist in the future. The storage module        codes (e.g., UPC, EAN, PDF417, etc.), photosymbols, stan
66 may store applications that may be run on the portable          40   dard or specialized text, etc., or any future type of symbology.
electronic device 16. For example, Some applications may                   It is to be appreciated that the capture module 72 may also
include one or more image capture applications, one or more             be used in conjunction with the Scanning module 74 to read
scanning applications, and other detection (e.g., visual detec          symbology associated with an object or product. Here, the
tion) applications that are configured to detect symbology. As          capture module 72 acquires an image of the symbology and
described with respect to FIG. 5, these applications may be        45   the Scanning module 74 may further include a digital signal
managed by the symbology management module 80.                          processor executing an algorithm for deciphering or decoding
   The transmission module 68 enables the portable elec                 the symbology from the captured image. The use of an image
tronic device 16 to transmit or transfer information to other           sensor to read symbology, e.g., a barcode, is known in the art
computing devices and to receive information from other                 and systems employing Such technology are commercially
computing devices, e.g., digital media files, codes to unlock      50   available from Symbol Technologies of New York. The por
downloaded media, encryption/decryption keys, etc. The                  table electronic device 16 may also include other visual detec
transmission module 68 may perform its functionality by                 tion modules 76, Such as additional cameras, additional scan
hardwired and/or wireless connectivity. The hardwire con                ners, video cameras, infrared sensors, etc. In some
nection may include but is not limited to hard wire cabling,            embodiments, the other visual detection devices 76 may
e.g., parallel or serial cables, USB cable, Firewire (1394         55   include sensors that sense light outside the visual spectrum,
connectivity) cables, etc., and the appropriate ports. Wireless         e.g., RF sensors, etc.
connections may operate under any various wireless proto                   The symbology management module 80 is configured to
cols including but not limited to BluetoothTM interconnectiv            obtain data from any suitable visual detection system incor
ity, infrared connectivity, radio transmission connectivity             porated in the portable electronic device 16. If the portable
including computer digital signal broadcasting and reception       60   electronic device 16 includes an image capture system con
commonly referred to as Wi-Fi or 802.11.X (where x denotes              taining an image capture device and image capture Software
the type of transmission), satellite transmission or any other          applications, the symbology management module 80 may be
type of communication protocols or systems currently exist              configured to recognize symbology within the captured
ing or to be developed in the future for wirelessly transmitting        image. If the portable electronic device 16 includes a scan
data. The transmission module 68 may compress and encode           65   ning System containing a scanning device and scanning Soft
the encrypted information for transmission using any suitable           ware applications, the symbology management module 80
wireless communication technology. In one embodiment,                   may be configured to detect symbology of the Scanned object.
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 15 of 18 PAGEID #: 24


                                                        US 8,424,752 B2
                                 9                                                                     10
Other visual detection systems contained in the portable elec            special purpose processors, or a combination thereof. The
tronic device 16 may be configured to visually detect sym                computer processing module 70 may further include, in addi
bology, which may be processed by the symbology manage                   tion to a microprocessor, a digital signal processor (DSP),
ment module 80. A description of the symbology                           which may include several known decompression algorithms
management module 80 with respect to symbology detection                 for decompressing stored media content, e.g., a MP3 file. The
applications is provided below with respect to FIG. 5.                   server 12 of the present disclosure may be configured to
   The portable electronic device 16 may also include an                 Support various file types, such as those used by the portable
encryption module 82. The encryption module 82 may be                    electronic device 16 or other devices of the system 10.
configured to use conventional code encryption algorithms                   The storage module 86 may include internal storage
currently in use or that will be in use in the future such as       10   memory (e.g., RAM), non-volatile memory (e.g., ROM),
symmetric-key algorithms, e.g., DES, Triple-DES, Blowfish,               removable memory (e.g., magnetic storage memory), optical
RC2, RC4, RC5, etc., and asymmetric-key algorithms, e.g.,                storage memory (e.g., various types of CD and DVD media),
Diffie-Hellman, RSA, ElGamal, etc., to decrypt locked digi               Solid-state storage memory (e.g., a CompactFlash, Memory
tal media content files that are stored in the storage module 66.        Stick, SmartMedia, MMC, SD memory, etc.), or any other
The encryption module 82 may also encrypt user information          15   memory storage that exists currently or will existin the future.
before it is transmitted to another device or server.                      The transmission module 88 enables the server 12 to trans
  In one embodiment, the portable electronic device 16                   mit or transfer information to other computing devices and to
according to the principles of the present disclosure may be             receive information from other computing devices, e.g., digi
embodied as a mobile phone including the modules and archi               tal media files, codes to unlock downloaded media, encryp
tecture illustrated in FIGS. 2 and 3. In this embodiment,                tion/decryption keys, etc. The transmission module 88 may
microphone 54 is further coupled to the communication mod                perform its functionality by hardwired and/or wireless con
ule 78 for encoding a user's speech to be transmitted via                nectivity.
antenna ANT using CDMA, PCS, GSM or any other known                         The communication module 90 may include a single inte
wireless communication technology. The user may enter                    grated circuit chip to perform data transfer and Voice com
phone numbers to be dialed via the touch screen, or alterna         25   munications or a single module including a separate data
tively, as is known in the mobile phone art, the input means 48          transfer chip and a separate Voice communication chip. In
of the portable electronic device 16 may include a full                  some embodiments, the communication module 90 may
QWERTY keyboard as an input module to enter text infor                   operate on the wireless GPRS data protocol, a 3G protocol, a
mation. In addition to producing audio from audio or multi               4G protocol, or other protocol having the ability to carry both
media content, speaker 44 may be coupled to the antenna             30   Voice and data over the same service.
ANT and a decoder for receiving and decoding Voice com                      The encryption module 92 may be configured to use con
munication from another mobile phone.                                    ventional code encryption algorithms currently in use or that
   It is to be appreciated that the communication module 78              will be in use in the future, such as symmetric-key algorithms
may include a single integrated circuit chip to perform data             and asymmetric-key algorithms to decrypt locked digital
transfer and Voice communications or a single module includ         35   media content files that are stored in the storage module 86.
ing a separate data transfer chip, e.g., a WiFi transceiver, and         The encryption module 92 may also encrypt user information
a separate Voice communication chip, e.g., a CDMA chip. In               transmitted from a user device or other server.
one embodiment, the communication module 78 operates on                     The database management module 94 may be configured
the wireless GPRS (General Packet Radio Service) data pro                to manage the contents of the storage medium 14. Particu
tocol, a 3G protocol such as W-CDMA, CDMA2000 and                   40   larly, the database management module 94 may retrieve data
TD-SCDMA, a 4G protocol or other ultra-broadband access                  from storage medium 14 or other databases related to infor
protocol LTE Advanced standards for the 3GPP family, IEEE                mation about a variety of objects. In response to an informa
802.16m standard (i.e., WiMAX), etc. The GPRS, 3G, and 4G                tion request from a user device (e.g., portable electronic
protocols have the ability to carry both voice and data over the         device 16), the server 12 may utilize the database manage
same service.                                                       45   ment module 94 to fulfill the information request by retriev
   It is to be appreciated that the portable electronic device 16        ing information about the specific object or objects. This
described above is an exemplary device and may include all               information may then be transmitted to the user device.
or a portion of the modules described above. Furthermore, it                The object identifying module 96 is configured to receive
is to be appreciated that various types of portable electronic           symbology or a decode string from decoded symbology.
devices (e.g., mobile phones, personal digital assistant            50   When this is received, the object identifying module 96 is
(PDA), digital media playback device, etc.) may be used in               configured to identify the object or objects that are associated
accordance with the principles of the systems and methods of             with the symbology or decode string. The object identifying
the present disclosure described herein.                                 module 96 may be configured to utilize the database manage
   FIG. 4 is a block diagram illustrating an embodiment of               ment module 94 to lookup information in a database (e.g.,
various modules associated with the server 12 shown in FIG.         55   storage medium 14) that contains the relationships between
1. In this embodiment, the server 12 includes a computer                 objects (e.g., products) and corresponding symbology or
processing module 84, a storage module 86, a transmission                character strings that may be obtained by decoding the sym
module 88, a communication module 90, an encryption mod                  bology.
ule 92, a database management module 94, an object identi                   After the object of interest is identified by the object iden
fying module 96, and an information retrieving module 98.           60   tifying module 96, the information retrieving module 98 is
each interconnected via a bus 100.                                       configured to retrieve information about the specific object or
   The computer processing module 84 (e.g., a microproces                objects. The information retrieving module 98 may also uti
sor) may use computer Software instructions and conven                   lize the database management module 94 to retrieve informa
tional computer processing power to interact and organize the            tion from one or more databases. The information retrieving
traffic flow between the various other modules. It is to be         65   module 98 may access various resources available via the
understood that the modules of the server 12 may be imple                communication network 26 to obtain the needed information
mented in various forms of hardware, software, firmware,                 pertaining to the object or objects.
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 16 of 18 PAGEID #: 25


                                                      US 8,424,752 B2
                                11                                                                     12
   FIG. 5 is a block diagram of an embodiment of a portion of           by a portable electronic device, such as the portable electronic
the storage module 66 shown in FIG. 3. For example, several             device 16 described with respect to FIGS. 1-3 and 5. In this
applications may be stored in the storage module 66, includ             embodiment, the method includes allowing a user to select
ing, among others, the symbology management module 80                   preferences as indicated in block 130. Default presets may
shown in FIG.3, an image capture application 110, a scanning            initially be provided, but the user may choose to select other
application 112, and other visual detection applications 114.           preferences at any time as needed. As indicated in block 132,
According to Some embodiments, the other visual detection               one or more visual detection systems are run in the back
applications 114 may include detection applications that                ground of the device, where other programs or systems are
detect in a way other than visually.                                    given priority with respect to processing steps over the one or
   The image capture application 110 may be configured to          10   more visual detection systems, unless of course one of the
operate with an image capture device (e.g., camera). In some            visual detection systems is currently being used. The back
embodiments, the image capture application 110 may run in               ground systems may include image capture systems (e.g.,
the background while other applications are running on the              camera systems), Scanning systems, or other detection sys
portable electronic device 16. While running in the back                tems capable of detecting symbology.
ground, the image capture application 110 may be configured        15      In decision block 134, the method includes determining
to automatically search for recognizable symbology. For                 whethera trigger from a visual detection system is initiated by
example, the image capture application 110 may be config                the user. For example, if a detection system is already run
ured to search for bar codes. The symbology management                  ning, the user may initiate an image capture, Scan, or other
module 80 may control these operations such that when sym               input operation (e.g., by pressing a button to take a picture
bology is detected automatically, the symbology manage                  with a camera on the portable electronic device). If the system
ment module 80 may prompt the user to determine if he or she            does not receive a trigger, the method proceeds to decision
wishes that the portable electronic device 16 proceeds with             block 136, which determines whether or not decodable sym
the decoding of the symbology and retrieving information                bology is automatically detected. In some embodiments, the
about an object associated with the symbology.                          automatic detection of decodable symbology may involve
   According to various implementations, the image capture         25   detection by any visual detection system running in the back
application 110 may be configured to respond to a user's                ground. If no user-initiated trigger is detected in block 134
prompt or trigger to capture a single image. The symbology              and no decodable symbology is detected in block 136, the
management module 80 may be configured in the case of this              method loops back to decision block 134 until an applicable
typical image capture process to automatically search for and           image is detected.
decode any symbology that may exist in the captured image.         30      If a background application detects decodable symbology
Again, the symbology management module 80 may prompt                    according to decision block 136, the method proceeds to
the user as to whether he or she wishes to pursue the decoding          block 138. In block 138, the user is alerted that an automati
of the symbology, if it exists, and retrieving information about        cally detected image contains some type of symbology. As
an object associated with the symbology.                                indicated in decision block 140, it is determined whether or
   The scanning application 112 may operate in a way that is       35   not the user wishes that the symbology is decoded. If not, the
similar to that of the image capture application 110 except             method skips the remaining steps and comes to an end. If
that the scanning application 112 responds to images                    symbology is to be decoded, the method goes to decision
obtained by a scanning procedure instead of an image capture            block 142, which indicates that it is determined whether or
procedure. The symbology management module 80 may con                   not a visual detection application has been pre-selected. If so,
tinue analyzing scanned data to determine if symbology is          40   the method proceeds to block 144 (FIG. 7B). Otherwise, the
detected, either during a user-initiated trigger or when                method goes to block 160 (FIG. 7C).
detected automatically while the scanning application 112 is               As indicated by block 144, shown in FIG. 7B, the detected
running in the background. The symbology management                     symbology is sent to one or more pre-selected visual detec
module 80 may also operate in a similar way with respect to             tion applications for decoding and information retrieval. The
the other visual detection applications 114 based at least on      45   pre-selected visual detection applications may have been
the particular formats, protocols, functions, etc. of the other         selected based on the selected preferences made with respect
types of detection devices, which may be incorporated in the            to block 130. The visual detection applications and/or related
portable electronic device 16 and which may be capable of               decoding Software may be configured to decode the detected
sensing any type of symbology.                                          symbology to obtain a decode string. Also, the applications
   FIG. 6 is a flow diagram showing an embodiment of a             50   may be configured to obtain information about one or more
method that may be performed by a server, such as the server            objects associated with the decode string decoded from the
12 described with respect to FIGS. 1 and 4. The method                  detected symbology. As indicated in block 146, the method
includes receiving a decode string from a portable electronic           includes receiving and storing information from the visual
device (e.g., device 16), as indicated in block 120. In some            detection application(s).
embodiments, the method may include receiving encoded              55      According to block 148, the decode string is also sent to a
symbology information and then decoding this information to             remote server (e.g., server 12). Later, the method receives
obtain the decode string. As indicated in block 122, the                information from the remote server as indicated in block 150.
method includes identifying the object or objects associated            The information from the server may be related to informa
with the decode string. For example, the object may be an               tion about one or more objects identifiable by the decode
article or commerce. From the identity of the object(s), the       60   string. As indicated in block 152, the information from the
method includes retrieving information about the object(s), as          visual detection application(s) is combined with information
indicated in block 124. For example, information about vari             from the remote server according to various implementations.
ous objects may be obtained from any database or resource               At this point, the method includes displaying the information
available. When the information has been retrieved, the infor           on a display screen of the portable electronic device.
mation is sent to the portable electronic device (block 126).      65      While or after the information is displayed, the method also
  FIGS. 7A, 7B, and 7C collectively form a flow diagram                 includes enabling the user to store the information if desired,
showing an embodiment of a method that may be performed                 as defined in block 156. In addition, the user is given an option
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 17 of 18 PAGEID #: 26


                                                      US 8,424,752 B2
                                13                                                                  14
to run a purchasing application to enable the purchase of the           more visual detection applications and one or more visual
object or objects if desired. This may also be performed while          detection devices, the one or more visual detection devices
or after the information is displayed. Therefore, one advan             configured to detect the symbology associated with the
tage of displaying information for the user is to provide               object.
appropriate data to inform the user of objects (e.g., products)           5. The method of claim 1, wherein the one or more visual
that the user may consider purchasing. With the information,            detection systems are configured to automatically detect the
the user may be able to make a more informed purchasing                 symbology.
decision. After the information is displayed and stored (if                6. The method of claim 5, further comprising:
desired) and one or more objects are purchased (if desired),              alerting the user when an image containing symbology has
the method comes to an end.                                        10
    When visual detection applications have not been pre                     been detected;
selected by the user, as determined in decision block 142, the            asking the user if decoding of the symbology is desired;
                                                                             and
method jumps ahead to block 160 as shown in FIG. 7C. In                    receiving a reply from the user.
block 160, the symbology is decoded to determine a category
of the object. As indicated in block 162, the method includes      15      7. The method of claim 1, wherein detecting the symbology
determining the appropriate visual detection application(s)             comprises detecting the symbology in response to a user
based on the objects category. According to decision block              initiated trigger of a visual detection device.
164, it is determined whether or not multiple applications                 8. The method of claim 1, wherein sending the decode
were deemed to be appropriate. If not, the method goes to               string to one or more visual detection applications for pro
block 166, which indicates that the decode string is sent to the        cessing and sending the decode String to a remote server for
one appropriate application for retrieving the information. If          processing further comprises:
it is determined in decision block 164 that multiple applica               instructing the one or more visual detection applications
tions are appropriate, the method goes to block 168. AS indi                  and remote server to identify the object associated with
cated in block 168, the user is enabled to select one or more of              the decode string; and
the applications. In block 170, the decode string is sent to the   25      instructing the one or more visual detection applications
selected application(s) for information retrieval. After the                 and remote server to retrieve information about the
decode strings are sent off for information retrieval according              object.
to blocks 166 and 170, the method returns to block 146, which             9. The method of claim 1, wherein the method further
involves receiving and storing the information from the visual          comprises:
detection application(s) and the following processes as dis        30
                                                                          analyzing the decode string to determine a category of the
cussed above.
  While the disclosure has been shown and described with                     object; and
                                                                          selecting one or more appropriate applications to process
reference to certain preferred embodiments thereof, it will be               the decode string when the one or more visual detection
understood by those skilled in the art that various changes in               applications are not pre-selected, the selection based in
form and detail may be made therein without departing from         35
                                                                             part on the category of the object.
the spirit and scope of the disclosure as defined by the
appended claims.                                                          10. The method of claim 9, wherein the method further
  What is claimed is:                                                   comprises:
  1. A method comprising:                                                 determining if multiple applications are deemed to be
  capturing a digital image using a digital image capturing        40        appropriate to process the decode string; and
     device that is part of a portable electronic device;                 enabling the user to select one or more applications when
  detecting symbology associated with an object within the                   multiple applications are deemed to be appropriate.
     digital image using a portable electronic device;                    11. The method of claim 1, further comprising enabling the
  decoding the symbology to obtain a decode string using                user to store the information.
     one or more visual detection applications residing on the     45     12. The method of claim 1, further comprising providing
     portable electronic device:                                        e-commerce options to allow the user to proceed to a purchas
  sending the decodestring to a remote server for processing:           ing process for purchasing the object, wherein the object is an
  receiving information about the object from the remote                article of commerce.
     server wherein the information is based on the decode                 13. The method of claim 1, further comprising displaying
      string of the object;                                        50   the information about the object with the digital image.
   displaying the information on a display device associated              14. The method of claim 1, further comprising overlaying
      with the portable electronic device.                              the information about the object while displaying the digital
   2. The method of claim 1, further comprising enabling a              image.
user of the portable electronic device to select one or more              15. The method of claim 1, wherein visual search technol
presets before the symbology is detected.                          55   ogy is used to decode the symbology.
   3. The method of claim 2, wherein the presets include at                16. The method of claim 1, wherein both the digital image
least one of a selection of one or more visual detection appli          and the information associated with the digital image are
cations to handle Scanning operations, a selection of one or            displayed on the portable electronic device.
more visual detection applications to handle image capture                 17. A computer application stored on a computer-readable
operations, a maximum number of applications configured to         60   medium and executable by a processing device incorporated
receive a decode string, an amount of information to be dis             in a portable electronic device, the computer application com
played, the type of information to be displayed, and e-com              prising:
merce options.                                                             logic adapted to capture a digital image using a digital
  4. The method of claim 1, wherein one or more visual                        image capturing device that is part of a portable elec
detection systems are configured to run in the background          65        tronic device;
with respect to other systems associated with the mobile                  logic adapted to detect symbology associated with an
device, the visual detection systems comprising the one or                   object using one or more visual detection applications;
 Case: 1:20-cv-00721-DRC Doc #: 1-1 Filed: 09/15/20 Page: 18 of 18 PAGEID #: 27


                                                     US 8,424,752 B2
                            15                                                                      16
  logic adapted to decode the symbology to obtain a decode               a decoding module configured to decode the symbology to
    String using the one or more visual detection applica                   obtain a decode string:
       tions;                                                            a transferring module configured to send the decode string
  logic adapted to send the decode string to a remote server                to one or more visual detection applications for process
     for processing:                                              5         ing, the one or more visual detection applications resid
  logic adapted to receive a second amount of information                   ing on a mobile device; and
     about the object based on the decode string from the                an information storage module configured to receive infor
       remote server;                                                       mation about the object from the remote server, and
  logic adapted to display the information on a display device              provide the information to a display device for display of
    associated with the portable electronic device.               10
                                                                            the information.
  18. The computer application of claim 17, further compris               25. The symbology management application of claim 24,
1ng:
   logic adapted to enable a user of the portable electronic           wherein one or more visual detection systems are configured
     device to select one or more presets before the symbol            to run in the background with respect to other systems asso
     ogy is detected, the presets including at least one of a     15   ciated with the mobile device, the visual detection systems
      Selection of one or more visual detection applications to        comprising the one or more visual detection applications and
      handle scanning operations, a selection of one or more           one or more visual detection devices, the one or more visual
     Visual detection applications to handle image capture             detection devices configured to detect the symbology associ
      operations, a maximum number of applications config              ated with the object.
     ured to receive a decode string, an amount of informa               26. The symbology management application of claim 25.
     tion to be displayed, the type of information to be dis           wherein the one or more visual detection systems are config
     played, and e-commerce options.                                   ured to automatically detect the symbology, the symbology
   19. The computer application of claim 17, wherein the one           management application further comprising:
or more visual detection systems are configured to automati              a first module configured to alert the user when an image
cally detect the symbology, the computer application further      25        containing symbology has been detected;
comprising:                                                              a second module configured to ask the user if decoding of
   logic adapted to alert the user when an image containing                 the symbology is desired; and
      symbology has been detected;                                       a third module configured to receive a reply from the user.
   logic adapted to ask the user if decoding of the symbology            27. The symbology management application of claim 24,
      is desired; and                                             30   wherein the symbology management application further
   logic adapted to receive a reply from the user.                     comprises:
  20. The computer application of claim 17, further compris              a decode module configured to analyze the decodestring to
1ng:                                                                         determine a category of the object; and
  logic adapted to analyze the decode string to determine a               a selection module configured to select one or more appro
     category of the object; and                                  35         priate applications to process the decodestring when the
  logic adapted to select one or more appropriate applica                    one or more visual detection applications are not pre
     tions to process the decode string when the one or more                 Selected, the selection based in part on the category of
     Visual detection applications are not pre-selected, the                 the object;
     Selection based in part on the category of the object.               a determining module configured to determine if multiple
  21. The computer application of claim 17, further compris       40         applications are deemed to be appropriate to process the
ing logic adapted to display the information about the object                decode string; and
with the digital image.                                                   a user module configured to enable the user to select one or
  22. The computer application of claim 17, further compris                  more applications when multiple applications are
ing logic adapted overlaying the information about the object                deemed to be appropriate.
while displaying the digital image.                               45      28. The symbology management application of claim 24,
  23. The computer application of claim 17, wherein visual             wherein the decode module analyzes the decode string to
Search technology is used to decode the symbology.                     determine a category of the object and the selection module
  24. A symbology management application comprising:                   Selects one or more appropriate applications to process the
  receiving a digital image from a digital image capturing             decode string when the one or more visual detection applica
       device;                                                    50   tions are not pre-selected, the selection based in part on the
  a symbology detecting module configured to detect sym                category of the object.
    bology associated with an object;
